DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 30 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Driscoll et al 10,581,175 (hereinafter Driscoll).
Regarding claim 30, Driscoll discloses a linear position sensor system, comprising:
a linear movable target object configured to move linearly in a linear moving direction (203, see fig. 2, col. 8, lines 5-11, col. 11, lines 41-49);
a millimeter-wave (mm-wave) metamaterial track coupled to the linear movable target object (100, see fig. 4, col. 8, lines 34-67), wherein the mm-wave metamaterial track 
at least one transmitter (201, see fig. 4) configured to transmit an electro-magnetic transmit signal towards the mm-wave metamaterial track, wherein the mm-wave metamaterial track converts the electro-magnetic transmit signal into an electro-magnetic receive signal (104, 106, fig. 4, col. 11, 18-40);
at least one receiver configured to receive the electro-magnetic receive signal (104, 106, fig. 4, col. 11, 18-40); and 
at least one processor configured to determine a linear position of the linear movable target object based on the received electro-magnetic signal (see col. 3, lines 4-27, col. 11, lines 41-49).
	Regarding claim 31 as applied to claim 30, Driscoll further discloses wherein: the mm-wave metamaterial track is configured to modify the electro-magnetic transmit signal, thereby producing the electro-magnetic receive signal having a property unique to the linear position of the mm-wave metamaterial track at which the electro-magnetic transmit signal is incident, and the at least one processor is configured to evaluate the property of the received electro-magnetic receive signal, and determine the linear position of the linear movable target object based on the evaluated property (see figs. 2A, 3 and 4, col. 3, lines 4-27, col. 4, lines 22-39, col. 8, lines 34-53, and col. 11, lines 41-49).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over McEwan 20020189336 in view of Driscoll et al 10,581,175 (hereinafter Driscoll).
Regarding claim 1, McEwan discloses a rotation sensor system (see figs. 1 and 3), comprising:

at least one transmitter (12, see figs. 1 and 3, [0031]) configured to transmit a first electro-magnetic transmit signal towards the rotatable target object, wherein the rotatable target object converts the first electro-magnetic transmit signal into a first electro-magnetic receive signal (see figs. 1 and 3, [0031]); 
at least one receiver configured to receive the first electro-magnetic receive signal (see figs. 1 and 3, [0031]); and
at least one processor configured to determine a rotational position of the rotatable target object based on the received first electro-magnetic receive signal (see figs. 1 and 3, [0021], [0024]).
	McEwan does not specifically disclose a first millimeter-wave (mm-wave) metamaterial track coupled to the rotatable target object, wherein the first mm-wave metamaterial track is arranged around the rotational axis, and wherein the first mm-wave metamaterial track comprises a first array of elementary structures having at least one first characteristic that changes around a perimeter of the first mm-wave metamaterial track; and 
the at least one transmitter transmitting a first electro-magnetic transmit signal towards the first mm-wave metamaterial track, wherein the first mm-wave metamaterial track converts the first electro-magnetic transmit signal into a first electro-magnetic receive signal.
	In a similar field of endeavor, Driscoll discloses a first millimeter-wave (mm-wave) metamaterial track (100, see fig. 4, col. 8, lines 34-67) coupled to a rotatable target 
at least one transmitter (201, see fig. 4) transmitting a first electro-magnetic transmit signal towards the first mm-wave metamaterial track, wherein the first mm-wave metamaterial track converts the first electro-magnetic transmit signal into a first electro-magnetic receive signal (see col. 3, lines 4-27, col. 11, lines 41-49).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Driscoll with the system of McEwan by covering or embodying the rim with metamaterial in the manner disclosed by Driscoll, for the benefit of providing improved reflectivity of beams reflected from the rim. 
	Regarding claim 22, McEwan discloses a method of determining a rotational position of a rotatable target object (16, 18, see figs. 1 and 3, [0031]), the method comprising:
transmitting a first electro-magnetic transmit signal towards a rotatable target object (see figs. 1 and 3, [0031]);
converting, by the first mm-wave metamaterial track, the first electro- magnetic transmit signal into a first electro-magnetic receive signal (see figs. 1 and 3, [0031]);
receiving the first electro-magnetic receive signal (see figs. 1 and 3, [0031]); and
evaluating the received first electro-magnetic receive signal (see [0024], [0031]); and

	McEwan does not disclose transmitting a first electro-magnetic transmit signal towards a first millimeter-wave (mm-wave) metamaterial track coupled to the rotatable target object, wherein the first mm-wave metamaterial track is arranged around a rotational axis about which the rotatable target object rotates.
	In a similar field of endeavor, Driscoll discloses a first millimeter-wave (mm-wave) metamaterial track (100, see fig. 4, col. 8, lines 34-67) coupled to a rotatable target object (203, see fig. 2, col. 8, lines 5-11, col. 11, lines 41-49), wherein the first mm-wave metamaterial track is arranged around an object, and wherein the first mm-wave metamaterial track comprises a first array of elementary structures having at least one first characteristic that changes around a perimeter of the first mm-wave metamaterial track (see figs. 2A, 3 and 4, col. 4, lines 22-39, col. 8, lines 34-53); and 
at least one transmitter (201, see fig. 4) transmitting a first electro-magnetic transmit signal towards the first mm-wave metamaterial track, wherein the first mm-wave metamaterial track converts the first electro-magnetic transmit signal into a first electro-magnetic receive signal (see col. 3, lines 4-27, col. 11, lines 41-49).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Driscoll with the system of McEwan by covering or embodying the rim with metamaterial in the manner disclosed by Driscoll, for the benefit of providing improved reflectivity of beams reflected from the rim.
claim 2 as applied to claim 1, McEwan as modified by Driscoll discloses the claimed invention. Driscoll further discloses wherein the at least one first characteristic affects an mm-wave property of the first mm-wave metamaterial track such that the mm-wave property of the first mm-wave metamaterial track changes continuously around the perimeter of the first mm-wave metamaterial track (see col. 7, lines 56-59, col. 8, lines 35-44).
	Regarding claim 3 as applied to claim 2, McEwan as modified by Driscoll discloses the claimed invention. Driscoll further discloses wherein the at least one first characteristic that changes around the perimeter of the first mm-wave metamaterial track causes at least one coupling effect between elementary structures of the first array of elementary structures to change continuously around the perimeter of the first mm-wave metamaterial track (see col. 11, lines 37-40).
	Regarding claim 4 as applied to claim 2, McEwan as modified by Driscoll discloses the claimed invention. Driscoll further discloses wherein the at least one coupling effect includes at least one of capacitive near field coupling, inductive near field coupling, waveguide coupling, or far field coupling (see col. 11, lines 37-40).
	Regarding claim 5 as applied to claim 2, McEwan as modified by Driscoll discloses the claimed invention. McEwan further discloses wherein the first array of elementary structures has a 360°/N periodical pattern that changes continuously around the perimeter of the first mm-wave metamaterial track, where N is an integer (see [0031]).
	Regarding claim 6 as applied to claim 1, McEwan as modified by Driscoll discloses the claimed invention. McEwan further discloses wherein the rotational 
	Regarding claim 7 as applied to claim 1, McEwan as modified by Driscoll discloses the claimed invention. Driscoll further discloses wherein the first mm-wave metamaterial track is configured to convert the first electro-magnetic transmit signal into the first receive signal by at least one of partial reflection or partial absorption, and the first electro-magnetic receive signal is either a partially-reflected signal of the first electro-magnetic transmit signal that is reflected by the first mm-wave metamaterial track or a partially-transmitted signal of the first electro-magnetic transmit signal that passes through the first mm-wave metamaterial track (see col. 8, lines 67).
	Regarding claim 8 as applied to claim 1, McEwan as modified by Driscoll discloses the claimed invention. McEwan further discloses wherein: the receiver is configured to demodulate the received first electro-magnetic receive signal to generate a demodulated signal, and the at least one processor is configured to evaluate a property of the received first electro-magnetic receive signal using at least one of phase analysis, amplitude analysis, or spectral analysis, and determine the rotational position of the rotatable target object based on the evaluated property (see [0024]).
	Regarding claim 9 as applied to claim 1, McEwan as modified by Driscoll discloses the claimed invention. Driscoll further discloses wherein: the at least one transmitter is configured to transmit a second electro-magnetic transmit signal towards the first mm-wave metamaterial track, wherein the first mm-wave metamaterial track converts the second electro-magnetic transmit signal into a second electro-magnetic receive signal, and wherein the first electro-magnetic transmit signal interacts with the 
	Regarding claim 10 as applied to claim 9, McEwan as modified by Driscoll discloses the claimed invention. McEwan further discloses wherein the at least one processor is configured to determine a rotation direction of the rotatable target object based on the received first electro-magnetic receive signal and the received second electro-magnetic receive signal (see [0024], [0031]).
	Regarding claim 18 as applied to claim 1, McEwan as modified by Driscoll discloses the claimed invention. Driscoll further discloses the rotation sensor system of claim 1, wherein: the at least one first characteristic of the first array of elementary structures includes at least one of a configuration or an orientation of elementary structures of the first array of elementary structures, the configuration includes at least one of a size a shape, a spacing, a density, or a type of the of the elementary structures (see fig. 2B, col. 5, lines 11-37), and the orientation includes a rotation of the elementary structures with respect to a polarization of the transmit signal.
	Regarding claim 19 as applied to claim 1, McEwan as modified by Driscoll discloses the claimed invention. McEwan further discloses a shaft coupled to the 
at least one transmitter (201, see fig. 4) transmitting a first electro-magnetic transmit signal towards the first mm-wave metamaterial track, wherein the first mm-wave metamaterial track converts the first electro-magnetic transmit signal into a first electro-magnetic receive signal (see col. 3, lines 4-27, col. 11, lines 41-49).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Driscoll with the system of McEwan by covering or embodying the rim with metamaterial in the manner disclosed by Driscoll, for the benefit of providing improved reflectivity of beams reflected from the rim.
	Regarding claim 20 as applied to claim 1, McEwan as modified by Driscoll discloses the claimed invention. Driscoll further discloses wherein:
the first mm-wave metamaterial track is configured to modify the first electro- magnetic transmit signal, thereby producing the first electro-magnetic receive signal having a first property unique to a first angular position of the first mm-wave metamaterial track at which the first electro-magnetic transmit signal is incident (see col. 8, lines 34-44), and the at least one processor is configured to evaluate the first property of the received first 
	Regarding claim 21 as applied to claim 1, McEwan as modified by Driscoll discloses the claimed invention. McEwan further discloses wherein first electro-magnetic transmit signal and the first electro-magnetic receive signal are wireless electro-magnetic signals (see [0022]).
	Regarding claim 23 as applied to claim 22, McEwan as modified by Driscoll discloses the claimed invention. Driscoll further discloses wherein:
the first electro-magnetic receive signal has a first property depending on an angular position of the rotatable target object, evaluating the received first electro-magnetic receive signal comprises evaluating the first property of the received first electro-magnetic receive signal (col. 8, lines 27-38), and
determining the rotational position of the rotatable target object comprises determining the rotational position of the rotatable target object based on the evaluated first property (col. 11, lines 41-49).
	Regarding claim 24 as applied to claim 22, McEwan as modified by Driscoll discloses the claimed invention. Driscoll further discloses transmitting a second electro-magnetic transmit signal at the first mm-wave metamaterial track; converting, by the first mm-wave metamaterial track, the second electro- magnetic transmit signal into a second electro-magnetic receive signal; receiving the second electro-magnetic receive signal (col. 8, lines 38-53); evaluating the received second electro-magnetic receive signal; and 
.
Allowable Subject Matter
Claims 11-17 and 25-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Dependent claims 11, 12, 14, 25, 26, and 28, contain subject matter which, in combination with the claims upon which they depend from, are not taught, suggested, or made obvious by McEwan, Driscoll, or any other prior art of record, alone, or in combination. Dependent claims 13, 15-17, 27, and 29 are allowable by virtue of being dependent on claims 12, 14, 27, and 28 respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holz et al 20200350662 discloses an electromagnetic radiation reflecting structure attached to a user’s  body.
Trotta 10,399,393 discloses radar sensor for tire monitoring.
Rieke et al discloses detection system control method.
Nguyen et al 20110175672 discloses tunable metamaterials.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.